                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
                                                            CRIMINAL ACTION
              v.
                                                            No. 12-616-09
ANTWAUN EVANS




                                ~          ORDER

       AND NOW, this     Ji     day of October, 2020, upon consideration of Mr. Evans 's pro se

Motion to Vacate/Set Aside/Correct His Sentence pursuant to 28 U.S.C. § 2255 (Doc. No. 737),

the Government's Response in Opposition (Doc. No. 743), and Mr. Evans's prose Motion for

the Appointment of Counsel (Doc. No. 745), and for the reasons discussed in the accompanying

Memorandum, it is hereby ORDERED that:


   1. Mr. Evans's motion to vacate, set aside, or correct his sentence under§ 2255 is

       DENIED;

   2. No probable cause exists to issue a certificate of appealability; and

   3. Mr. Evans's motion for appointment of counsel is DENIED.




                                                1
